The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 11, 2014

                                       No. 04-11-00877-CR

                                       Antonio AVILES,
                                           Appellant
                                              v.
                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR7244
                           Honorable Sid L. Harle, Judge Presiding

                                         ORDER
        On January 13, 2014, the United States Supreme Court vacated this court’s judgment and
remanded the matter back to this court “for further consideration in light of Missouri v.
McNeely, 569 U.S. __ (2013).” Accordingly, the parties may file amended briefs on the issue
presented, and we note that amended briefs are encouraged by this court. Any amended briefs
must contain argument as directed by the United States Supreme Court, i.e., whether the trial
court erred in denying the motion to suppress in light of the Court’s decision in Missouri v.
McNeely. We ORDER appellant Antonio Aviles to file his amended brief, if any, in this court
on or before March 13, 2014. The State’s amended brief will be due in this court thirty (30)
days after the date appellant’s amended brief is filed in this court. If either party chooses not to
file an amended brief, that party is ORDERED to notify this court of such fact in writing on or
before February 21, 2014.

       We order the clerk of this court to serve copies of this order on appellant and all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court